Title: To George Washington from Edward Hand, 19 August 1782
From: Hand, Edward
To: Washington, George


                  
                     Sir
                     New Windsor 19th Augst 1782
                  
                  The very disagreable situation I find myself in as adjutant General prompted me to address your Excy on the subject yesterday, I shall now take the liberty of pointing out in a clearer manner some things I then lightly passed over.
                  Contrary to established rules & my own expectations I am cut off from the least recompense for my past services in that Office—Oconomy is laudable and every Officer ought to encourage & support it, yet when partially applied may become a grievance to Individuals, & I may venture to say I am the Only Instance where it has had a retrospective operation.
                  The injuries that would arise to an Officer of my rank should he take the direction of the department under the new regulation are too conspicuous not to strike the most inacurate observer at the first view—Genl Officers, Colonels, Lieutt Colo. Commandt & Lt Colonels are made competent to the Office— if Oconomy was the sole aim in establishing its emoluments, why should Officers of inferior grades be entitled to an additional pay which is denied to those of Superior Rank?  or is it to be supposed that a Genl Officer would not incur the same additional expence, or do as much justice to the appointment, as a Col. or Lieutt Colonel?  
                  If a Col. or Lt. Col. Commandant be appointed Adjt Genl he will receive as a recompense for extraordinary Services the additional allowance of Fifty Dollars ⅌ month, what is Cald equal to Six Rations of provision ⅌ day and forage for two Horses.  If the Adjt Genl be a Lieutt Col. he will receive the Additional Allowance of Sixty five Dollars ⅌ month, what is deemed equal to Seven Rations of Provision ⅌ day and forage for two Horses—A Brigadier as such is entitled to 125 dollars ⅌ month Twelve Rations of Provisions ⅌ day which he may draw in kind forage for four Horses, and may draw, Soldiers Rations, pay & Clothing for four Servants if they are not Soldiers, or may take four Soldiers from the line as Servants if he chuses—but if he under takes the duties of Adjt Genl which I know by experience to be far more fatigueing and more expensive, he receives no more than 125 Dolls. ⅌ month four Rations of Provisions ⅌ day 25 1/3 dollars ⅌ month Subsistence (the Immediate Advantages of which experience has Convinced the Army amounts to nothing) & forage for four Horses, which shall be in full compensation for his Servises and all pay and allowances to which he may be entitled from his Rank in the Army—so that by performing the same additional duty for which a Colonel or Lt Col. Commandant is allowed fifty Dollars ⅌ month Six Rations ⅌ day & forage for two Horses—a Lieutt Col. Sixty five Dolls. ⅌ month Seven Rations ⅌ day & forage for two Horses—the Brigadier looses the privilege of drawing Eight Rations of provisions ⅌ day, taking Servants from the line, or having any allowance for those he may hire.
                  From this detail it does not Appear that the new Arrangement is founded on Oconomical principles, in as much as a field Officer on his being Appointed Adjt Genl will be entitled to additional pay—and it is not to be supposed an Officer of higher rank who is not, will accept the appointment—If the Acceptance was not Optional in a Genl Officer I might say it was not founded in justice because the same additional duty deserves the same extraordinary pay let who will perform it—it may be said that on the intended reduction of Officers there will be a choice of Field officers to fill the Office, and that Supernumerary Brigadiers as well as others must retire on half pay—but be it remembered that the half and full pay of different Grades bear the same proportion.
                  I entreat your Excellencys pardon for taking up so much of your time on a Subject that must be disagreable to you and am with the greatest respect your Excellencys most Obedt and most Hble servt
                  
                     Edwd Hand
                  
               